Title: To Thomas Jefferson from J. Evelyn Denison, 30 July 1825
From: Denison, J. Evelyn
To: Jefferson, Thomas


                        Dear Sir
                        
                            2 Portman Square London
                            July 30. 1825.
                    Since my return to London I have made some enquiries among the bookssellers for publications relating to the dialects of our different English counties: upon which subject I recollect you expressed some curiosity, when I had the pleasure of being at your house in April; particularly as to the connection that might be thus traced between the Anglo-Saxon, and the language confined to the vulgar, of the present day.—I am sorry to say works of this description are very rare. You possess, I know, Tim Bobbin, in the Lancashire dialect. I have been able to procure two more, which as they are very recently published, I think it more than probable, will be new to you.—“Jennings on the dialect of the West of England“—& the “Craven dialect.” Craven, is a district I believe a Deanery, in the West riding of Yorkshire—These two little books, with the Supplement in two volumes of “Jamiesons Dictionary of the Scottish Language” I have taken the liberty of sending to you. For this, I hope no apology will be thought necessary; for I have none other to offer, than my desire to prove to you, the interest I took in your conversation, my concurrence with your opinion as to the value of this study to all who speak our common language, and my wish to promote it,  in this trifling, but to me only possible manner.—I understand the study of the Anglo Saxon is exciting at present some interest in England, than it had, for a very long time past. some curious additions may thus be made to our present small stock of books on county dialects, and reprints of the rarer Anglo Saxon books may be undertaken. the opportunity for the first of these, if long delayed, will be entirely lost, for the activity of commerce and extent of manufactures, the cutting of roads and canals is fast bringing the more remote parts of the country into immediate communication with the populous districts, and levelling those distinctions, which were the very fastnesses of all peculiarities in habits and language. A more extended and uniform system of education assists greatly to produce the same consequences—The books will be sent by the next New York packet from London, to the care of Mess Bayard &Co New York. I shall send this letter to Liverpool, as the most  direct point of communication.I ought to have said, that I only send the Supplements to Jamieson’s Scottish Dictionary, because I have no doubt you already possess the two original volumes of the Dictionary, among the books on these subjects collected in London for your University. they were published some time ago—The Supplements have only just appeared.—I am sure it will give you pleasure to hear, as it affords me the most sincere pleasure to be able to relate, that I find among all classes in England great curiosity and interest on the subject of the U States. and though it might be wished that more pe and accurate information left less room for curiosity,  still it is most gratifying to see the good spirit in which all enquiries are made, and the ready satisfaction with which the accounts, that common truth compels my fellow travellers and myself to give, are universally received. Indeed I look with confidence to the commencement of a better understanding between the two countries established on the surest foundations of a common interest, mutual respect, and good will. I beg my respectful remembrances to Mrs Randolph & all your family.and have the honor to be yours faithfully & obediently.
                        J. Evelyn Denison